DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 5/11/2021.
Claims 1-10 are amended.
Claim 11 is new.
Claims 1-11 are remaining in the application.
The amended Specification is accepted, except as otherwise noted.
Drawings
7.	The Drawings are objected to because of the following informality:
The Drawing label “SOLE FIGURE” should be replaced with – Figure 1 – .
Appropriate correction is required.
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter may be entered.
9.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
10.	The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive; the disclosure clearly describes and includes embodiments for a device for recovering a boat, watercraft or other water vehicle and not other vehicles.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  Device for Recovering a Water Vehicle.
The phrase “Sole FIGURE” should be replaced with – Figure 1 – or – Fig. 1 – .
Appropriate correction is required.
Claim Objections
11.	Claims 1-8 are objected to because of the following informalities:
The word “extensions” in line 2 of claim 3 should be - extension -. 
The claims are not fully consistent with the disclosure as described in the Specification and shown in the Drawings (as representative embodiments); the disclosure clearly describes and includes embodiments for a device for recovering a boat, watercraft or other water vehicle and not other vehicles.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
14.	The claimed limitations “the recovery device”, “the cradle” (independent claim 1 and subsequent dependent claims), “each rear lateral extension” (claim 3), “the other lateral portion” (claims 4 and 11), “the side” (claim 7), “the bow” (claim 7), “the water” (claims 8 and 9), “the starboard side” (claims 9 and 10) and “the port side” (claims 9 and 10) lack sufficient antecedent basis in the claims.
15.	The claimed limitation “an other lateral extension” is unclear given that previously the limitation “a rear lateral extension” is recited as the only similar limitation in the claims.
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
17.	As best understood by the examiner, claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: Riviere (US 5641242 A).  Regarding claims 1 and 11, document D1 describes a device for recovery of a vehicle [54], the recovery device comprising a floating cradle [12, 66] designed to receive and support the vehicle [54], the cradle [12, 66] having a vehicle entrance (inlet) [54] located at a rear end of the cradle [12, 66] and delimited between two lateral portions (see Figs. 1, 4 and 6), the cradle [18] being configured (or configurable) with a rear side extension [80] extending rearward from one of the two side parts (see Fig. 4), the other side part being devoid of such rear side extension.  When the structure [82] (pivoting frame) has pivoted, the element [80] extends towards a rear of the cradle [66] (see dotted lines, Fig. 4).
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	As best understood by the examiner, claims 1-4, 11 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D2: Caccamo et al. (US 8821066 B1).  Claim 1 is described in document D2 (see ex. Figs. 2A - 2D), except explicitly the asymmetric lateral rear extension configuration claimed.  However, the rear lateral extensions (defenses) [220, 222] are removable since they are fixed using bolts [245] (see FIG. 2D).  So the cradle is configurable with a single side lateral extension by dismantling one of them.  Thus the cradle of this document is configurable with a single side extension as would have been recognized by one of ordinary skill in the art.  Regarding claim 7, D2 (see in particular figure 5C) describes a method of recovering a vehicle using a recovery device according to claim 1, the vehicle [150] being piloted to move forward towards the entrance to the cradle [110 – 114] from the side of the cradle [111] opposite to the side where the rear lateral extension [220] is located and being oriented obliquely with respect to the cradle [110 – 114] so that the bow of the vehicle [150] comes into contact with the rear side extension [220] and is deflected by the rear side extension (220) towards the entrance of the cradle [110 – 114].   
20.	As best understood by the examiner, claims 1-4, 11 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D4: Janssen (DE 19500182 A1).  Regarding claim 1, Janssen discloses all claimed features except explicitly the claimed asymmetric lateral rear extension configuration.  However, it is possible to rotate manually and individually the lateral rear extensions (pivoting guide elements) [18] in document D4 (see col. 4, |. 1 - 24) and arrive at an asymmetrical guide structure such as that claimed.  Therefore, the cradle of this document is configurable with a single side extension as would have been recognized by one of ordinary skill in the art.  Regarding claim 7, D4 implicitly describes the claimed method (see Figs. 1 - 4 and col. 3, |. 68 - col. 4, |. 24. 3).
21.	As best understood by the examiner, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 or D4.  D1, D2 and D4 disclose all claimed features as explained previously, except the specific relative length claimed.  The particular relative length of the cradle would have been considered a matter of preference to facilitate use of the cradle for a specific vehicle to be recovered, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
22.	As best understood by the examiner, claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 or D4, in view of D3: Peleg (US 2018312225 A1).  D1, D2 and D4 discloses all claimed features as explained previously, except a ship equipped with such a recovery device.  D3 discloses such a ship (see Fig. 9); therefore, providing a ship would facilitate recovery of a vehicle to a ship, as would have been recognized by one of ordinary skill in the art.  The particular placement of the cradle on one or the other side of the ship would have been considered a matter of preference to facilitate use of the cradle for recovery purposes, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Conclusion
23.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose devices for recovering water vehicles from the water.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
25.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/30/2022